Citation Nr: 0420584	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  94-01 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than July 13, 1995, 
for the grant of a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to a TDIU.

In November 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In January 2001, the Board remanded the issue of entitlement 
to a TDIU for additional development and adjudicative action.  
While the case was in remand status, the RO, in a June 2002 
rating decision, granted a TDIU, effective April 17, 2002.  
This did not constitute a full grant of benefits stemming 
from the December 1998 rating action.  On the same day that 
it granted the benefit, the RO issued a supplemental 
statement of the case (SSOC) for entitlement to a TDIU prior 
to April 17, 2002.

In an October 9, 2002, decision, the Board granted an earlier 
effective date of July 13, 1995, for the award of a TDIU.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In April 2004, the veteran and the Secretary of VA (parties) 
filed a joint motion to vacate the part of the October 2002 
Board decision which denied an effective date earlier than 
July 13, 1995, for the grant of a TDIU and remand it, 
asserting that the Board had failed to provide adequate 
reasons and bases for its conclusions in not granting an 
effective date prior to the allowance of July 13, 1995.  The 
Court granted the joint motion that same month.

Additionally, in the joint motion, the parties noted that 
following the issuance of the June 2002 rating decision, 
which granted a TDIU, effective April 17, 2002, the veteran 
had submitted a "notice of disagreement" in July 2002 and 
that a statement of the case (SOC) had not been issued and 
asked that the Board address VA's failure to issue an SOC.  
As noted above, the veteran's appeal arose from a December 
1998 rating decision that denied a TDIU.  When the RO 
subsequently only granted the TDIU from April 17, 2002, the 
appeal as to a TDIU prior to that time remained on appeal.  
Therefore, since the veteran had already perfected an appeal 
for a TDIU when he submitted a notice of disagreement to the 
December 1998 rating decision, he did not again need to 
perfect such claim when the RO granted less than the full 
benefit in 2002.     

Finally, section 5103(a), title 38, U.S. Code, as amended by 
the Veterans Claims Assistance Act of 2000 (VCAA), provides 
the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  

In this case, the veteran has not been provided with the 
evidence necessary to substantiate his claim for entitlement 
to an earlier effective date for the grant of a TDIU and, in 
the same document, which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with this 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has not been 
requested to provide any evidence in his possession that 
pertains to the claim.  Thus, the Board finds that the 
veteran must be provided with the above notice prior to the 
Board's consideration of his claim. 

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
an effective date earlier than July 13, 
1995, for the grant of a TDIU and 
informing him of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claims.  

2.  Readjudicate the claim for 
entitlement to an effective date earlier 
than July 13, 1995, for the grant of a 
TDIU.  Any development necessary should 
be conducted prior to readjudicating the 
claim.  If it is determined that a 
medical opinion is necessary to make a 
decision on the claim, such medical 
opinion should be accomplished.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995) 
(stating that VA has a duty to supplement 
the record by obtaining an examination 
which includes an opinion on what effect 
the veteran's service-connected 
disabilities have on his ability to 
work).  The RO should consider all 
pertinent regulations including the 
regulations addressing effective dates 
and informal and pending claims, such as 
38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.160, 
and 3.400.  Consideration should also be 
given to Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); Szemraj v. 
Principi, 357 F.3d 1370 (Fed. Cir. 2004); 
and Moody v. Principi, 360 F.3d 1306 
(Fed. Cir. 2004).  If the claim remains 
denied, the veteran and his 
representative should then be furnished 
with an SSOC; they should be provided an 
opportunity to respond thereto. 

The Board is obligated by law to ensure that its directives, 
as well as those of the Court, are fully completed.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



__________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

